Exhibit 10.4

NON-UNION EMPLOYEE STOCK APPRECIATION RIGHT PLAN

December 30, 2008

The following describes the Non-Union Employee Stock Appreciation Right Plan
(the “Plan”) of YRC Worldwide Inc. (the “Company”):

 

1. The Company will grant stock appreciation rights with respect to the
Company’s common stock (“SARs”) to all U.S. and Canadian non-union employees of
the Company and its subsidiaries who are classified as full-time (the
“Qualifying Employees”, but excluding employees who participate in the Company’s
LTIP). Each SAR shall give a Qualifying Employee the right to receive a cash
payment from the Company equal to the difference of the closing price of the
Company’s common stock on the date of exercise less the exercise price of the
SAR on the date of grant.

 

2. The maximum number of SARs will be SARs with respect to 5,269,577 shares of
the Company’s common stock. The SARs shall be granted as of the Effective Date.

 

3. “Effective Date” means January 2, 2009.

 

4. The number of SARs granted on the Effective Date to each Qualifying Employee
in a grade level shall be the number set forth beside each grade level in
Exhibit A. Each Qualifying Employee shall be notified and furnished appropriate
documentation as quickly as reasonably possible after the Effective Date of the
Qualifying Employee’s specific grant. The number of SARs in all grade levels may
not exceed the maximum number of SARs defined in Section 2. The unallocated
portion of the maximum SARs may be withheld from allocation to specific
employees to cure any administrative errors in distributing the grants. If these
SARs are not distributed, they shall be forfeited. Only whole numbers of SARs
may be granted.

 

5. Each SAR will have an exercise price equal to the closing price of the
Company’s common stock trading on The NASDAQ Stock Market on the Effective Date,
or if the Effective Date is not on a trading day, on the first trading day
following the Effective Date .

 

6.

The SARs shall vest at the rate of 25% per year upon each January 2nd,
commencing on January 2, 2010. Once vested, the SARs shall become exercisable
and remain exercisable for 10 years following the Effective Date (the “Exercise
Period”).

 

7. The SARs shall include a net exercise for paying each Qualifying Employee’s
withholding taxes at the applicable statutory rate.

 

8. Except as described in Sections 9-12 below, if a Qualifying Employee
terminates employment (other than because of death, disability or retirement),
all unvested SARs will terminate. All vested SARs shall remain the property of
the Qualifying Employee, but the Qualifying Employee shall only have 90 days
after termination of employment to exercise the vested SARs, subject to the
Exercise Period.

 

- 1 -



--------------------------------------------------------------------------------

9. If a Qualifying Employee retires on or after the date the Company’s
shareholders have rejected the Company’s Non Union Stock Option Plan adopted on
the same date as the Plan (the “Stock Option Plan”), any unvested SARs shall
continue to vest according to their terms, all vested SARs shall remain the
property of the Qualifying Employee and all vested SARs shall be exercisable
during the Exercise Period. For this purpose, “retirement” is deemed to occur
when a Qualifying Employee terminates employment (other than by death) when his
or her age is 65 or greater or age plus years of service equals or exceeds 75,
in each case, at the time of termination.

 

10. If a Qualifying Employee dies or becomes permanently and totally disabled on
or after the date the shareholders of the Company have rejected the Stock Option
Plan, the Qualifying Employee or the Qualifying Employee’s estate shall retain
all vested SARs, any SARs that would have otherwise vested following the date of
his or her death or disability shall also vest and vested SARs shall be
exercisable for one year following the date of death or disability, subject to
the Exercise Period. A Qualifying Employee shall be considered “permanently and
totally disabled” if the Qualifying Employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Qualifying Employee’s employer. The existence of a permanent and total
disability shall be evidenced by such medical certification as the Secretary of
the Company shall require and as the Compensation Committee (the “Committee”) of
the Board of Directors of the Company approves.

 

11. If the Company terminates a Qualifying Employee due to a lay off, reduction
in force or elimination of the Qualifying Employee’s position on or after the
date the Company’s shareholders shall have rejected the Stock Option Plan, the
Qualifying Employee will retain his or her vested SARs; and, in addition,
pursuant to a severance benefit program or arrangement, the Company may, in its
sole discretion which need not be reasonably exercised, permit the Qualifying
Employee to retain any unvested SARs that shall vest during a period following
separation that the Company shall determine and may permit the Qualifying
Employee to exercise the SARs at anytime during the Exercise Period. After any
such vesting period, all other unvested SARs shall terminate.

 

12. If a “Change of Control” of the parent company, YRC Worldwide Inc., occurs
while the Qualifying Employee is in the employ of the Company or a subsidiary of
the Company prior to the time the SARs vest but on or after the date the
shareholders of the Company shall have rejected the Stock Option Plan, the SARs
shall accelerate and become fully vested and become the right to receive in cash
the value (as determined in good faith by the Committee) of the consideration
per share that shareholders of the Company would receive as result of the Change
of Control less the exercise price per share of the SARs.

 

- 2 -



--------------------------------------------------------------------------------

For the purposes of this Section, a “Change of Control” shall be deemed to have
taken place if:

 

  (a) a third person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), purchases or
otherwise acquires shares of the Company after the date of grant that, together
with stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of the Company;

 

  (b) a third person, including a “group” as defined in Section 13(d)(3) of the
Exchange Act, purchases or otherwise acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or group) shares of the Company after the date of grant and as a result thereof
becomes the beneficial owner of shares of the Company having 35% or more of the
total number of votes that may be cast for election of directors of the Company;
or

 

  (c) as the result of, or in connection with any cash tender or exchange offer,
merger or other Business Combination, or contested election, or any combination
of the foregoing transactions, the Continuing Directors shall cease to
constitute a majority of the Board of Directors of the Company or any successor
to the Company during any 12-month period.

For the purposes of this Section 12, “Business Combination” means any
transaction that is referred to in any one or more of clauses (a) through (e) of
Section 1 of Subparagraph A of Article Seventh of the Certificate of
Incorporation of the Company; and “Continuing Director” means a director of the
Company who meets the definition of Continuing Director contained in Section 7
of Subparagraph C of Article Seventh of the Certificate of Incorporation of the
Company.

 

13. Transfers of employment between the Company and a subsidiary, or between
subsidiaries, shall not constitute a termination of employment for purposes of
the SARs.

 

14. Authorized leaves of absence from the Company shall not constitute a
termination of employment for purposes of the SARs. For purposes of the SARs, an
authorized leave of absence shall be an absence while the Qualifying Employee is
on military leave, sick leave, or other bona fide leave of absence so long as
the Qualifying Employee’s right to employment with the Company is guaranteed by
statute, a contract or Company policy.

 

15. To the extent Qualifying Employees have taxable income in connection with
the grant, vesting or exercise of the SARs, the Company is authorized to
withhold from any compensation payable to Qualifying Employees any taxes
required to be withheld by foreign, federal, state, provincial or local law.

 

16. No rights under the SARs shall be transferable otherwise than by will, the
laws of descent and distribution or pursuant to a qualifying domestic relations
order (“QDRO”), and, except to the extent otherwise provided herein, the rights
and the benefits of the SARs may be exercised and received, respectively, during
the lifetime of the Qualifying Employee only by the Qualifying Employee or by
the Qualifying Employee’s guardian or legal representative or by an “alternate
payee” pursuant to a QDRO.

 

- 3 -



--------------------------------------------------------------------------------

17. If, after presentation of the Stock Option Plan to the Company’s
shareholders for a vote, the Company’s shareholders approve the issuance of
options and the common stock issuable upon exercise of the those options, in
each case, pursuant to the Stock Option Plan, the SARs shall automatically
terminate.

 

18. Under no circumstances will the Company be liable for any indirect,
incidental, consequential or special damages (including lost profits) of any
form incurred by any person, whether or not foreseeable and regardless of the
form of the act in which such a claim may be brought, with respect to the Plan
or the Company’s role as Plan sponsor.

 

19. Any SARs that are forfeited or terminated under the Plan shall no longer be
reserved for issuance under the Plan.

 

20. The Plan has been designed so that the grant, vesting, exercise and payments
of awards hereunder are not subject to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). To the extent that an
award or payment, or the settlement or deferral thereof, is or becomes subject
to Section 409A of the Code, except as the Committee otherwise determines in
writing, the award shall be granted, paid, settled or deferred in a manner that
will meet the requirements of Section 409A of the Code, including regulations or
other guidance issued with respect thereto, such that the grant, payment,
settlement or deferral shall not be subject to any additional taxation
applicable under Section 409A of the Code.

 

21. The Plan shall be governed, construed and administered in accordance with
the laws of the State of Delaware without giving effect to the conflict of laws
principles.

 

22. The Plan described above represents the plan of the Company regarding the
non-union SARs. The Committee is authorized to amend and modify the Plan for the
purposes of administration to address additional details such as (without
limitation) the impact of stock splits and administrative matters. Any such
amendments or modifications shall be final and binding on the Qualifying
Employees. The Committee shall administer and interpret the Plan, and its
decisions shall be final and binding with respect to administration and
interpretation.

 

- 4 -